SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [ ] Definitive Information Statement GO-PAGE CORPORATION (Formerly known as Empirical Ventures, Inc.) (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 GO-PAGE CORPORATION 40 Lake Bellevue Drive, Suite 100 Bellevue WA. 98005 425-256-9302 empiricasl2004@gmail.com INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY INTRODUCTION This notice and information statement (the “Information Statement”) will be mailed on or about April 7, 2014 to the stockholders of record, as of March 25, 2014 to shareholders of Go-Page Corporation (f/k/a/ Empirical Ventures, Inc.), a Nevada corporation (the “Company” or “Go-Page Corporation”) pursuant to: Section14(c) of the Exchange Act of 1934, as amended. The Board of Directors of Go-Page Corporation and one (1) consenting stockholder holding an aggregate of 5,000,000 shares of 9,586,662 common shares issued and outstanding as of March 25, 2014, have approved and consented in writing in lieu of a special meeting of the Board of Directors and a special meeting of the stockholders to the following actions: An amendment to our Articles of Incorporation to effect a change of our name from “Empirical Ventures Inc.” to “Go-Page Corporation” (the “Name Change”) An amendment to our Articles of Incorporation to increase the number of shares of authorized common stock from 50,000,000 to 200,000,000; The approval of a 1 for 35 reverse stock split of the issued and outstanding shares of our Common Stock Such approval and consent constitute the approval and consent of a majority of the total number of shares of outstanding common stock and are sufficient under the Nevada Revised Statutes (“NRS”) and Go-Page Corporation's Articles of Incorporation and Bylaws to approve the action. Accordingly, the actions will not be submitted to the other stockholders of Go-Page Corporation for a vote, and this Information Statement is being furnished to stockholders to provide them with certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the regulations promulgated thereunder, including Regulation 14C. Please review the Information Statement included with this Notice for a more complete description of this matter. This Information Statement is being sent to you for informational purposes only. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors, /s/Derek Ward Chief Executive Officer March 25, 2014 2 The elimination of the need for a meeting of stockholders to approve this action is made possible by Nevada Revised Statutes which provides that the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, may be substituted for such a meeting. In order to eliminate the costs involved in holding a special meeting of our stockholders, our Board of Directors voted to utilize the written consent of the holders of a majority in interest of our voting securities. This Information Statement is circulated to advise the shareholders of action already approved by written consent of the shareholders who collectively hold a majority of the voting power of our capital stock. THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1“SAFE HARBOR” FOR FORWARD LOOKING STATEMENTS. This Information Statement contains statements that are not historical facts. These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including: • Changes in relationships and market for the development of the business of the Company that would affect our earnings and financial position. • Considerable financial uncertainties that could impact the profitability of our business. • Factors that we have discussed in previous public reports and other documents filed with the Securities and Exchange Commission. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Information Statement. However, this list is not intended to be exhaustive; many other factors could impact our business and it is impossible to predict with any accuracy which factors could result in which negative impacts. Although we believe that the forward-looking statements contained in this Information Statement are reasonable, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Information Statement are expressly qualified in their entirety by the cautionary statements contained in this section and you are cautioned not to place undue reliance on the forward-looking statements contained in this Information Statement. In addition to the risks listed above, other risks may arise in the future, and we disclaim any obligation to update information contained in any forward-looking statement. 3 GO-PAGE CORPORATION 40 Lake Bellevue Drive, Suite 100 Bellevue WA. 98005 425-256-9302 empiricasl2004@gmail.com ACTIONS BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDERS This Information Statement is being furnished byGo-Page Corporation, a Nevada corporation (“we,” “us,” “our” or the “Company”), in connection with action taken by the holders of a majority of the voting power of the Company’s issued and outstanding voting securities. By written consent dated March 25, 2014, the holders of a majority of the voting power approveda resolution to change our name from Empirical Ventures, Inc. to Go-Page Corporation, increase the number of issued and outstanding shares from 50,000,000 to 200,000,000 and effectuate a 35:1 Reverse Stock Split.Under this Reverse Stock Split each 35 shares of our old Common Stock will be automatically converted into 1 share of new Common Stock.We are first sending or giving this Information Statement on or about April 7, 2014 to our stockholders of record as of the close of business on March 25, 2014 (the “Record Date”). GENERAL Go-Page Corporation will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. Go-Page Corporation will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of Go-Page Corporation’s common stock. Go-Page Corporation will only deliver one Information Statement to multiple security holders sharing an address unless Go, Inc. has received contrary instructions from one or more of the security holders. Upon written or oral request, Go-Page Corporation will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered. You should direct any such requests to the following address: 40 Lake Bellevue Drive, Suite 100 Bellevue WA. 98005Attention: Peter Schulhof, President INFORMATION ON CONSENTING STOCKHOLDERS Pursuant to Go-Page Corporation’s Bylaws and the Nevada Revised Statutes (“NRS”), a vote by the holders of at least a majority of Go-Page Corporation’s outstanding capital stock is required to effect the action described herein. Go-Page Corporation’s Articles of Incorporation, as amended, does not authorize cumulative voting. As of the record date, Go-Page Corporation had 9,586,662 shares of common stock issued and outstanding. The voting power representing not less than 4,793,331 shares of common stock is required to pass any stockholder resolutions. The consenting stockholder are of record and beneficial owners of 5,000,000 shares of common stock, which represents approximately 52.20% of the issued and outstanding shares of Go-Page Corporation’s common stock. Pursuant to Chapter 78.320 of the NRS, the consenting stockholder voted, with the Board of Directors, in favor of the action described herein in a written consent, dated March 3, 2014 respectively. No consideration was paid for the consent. The consenting stockholder’s name, affiliation with Go-Page Corporation, and his beneficial holding are as follows: Name of Beneficial Owner and Affiliation Title of Class Amount and Nature ofBeneficial Ownership (#) Percent of Class (%) Derek Ward Director, Greater than 10%Shareholder Common 52.20% All Persons as a Group (1 Person) Common 52.20% PLEASE NOTE THAT THE REVERSE STOCK SPLIT WILL NOT CHANGE YOUR PROPORTIONATE EQUITY INTERESTS IN THE COMPANY, EXCEPT AS MAY RESULT FROM THE ISSUANCE OF SHARES PURSUANT TO THE FRACTIONAL SHARES. 4 PURPOSE AND MATERIAL EFFECTS OF THE REVERSE STOCK SPLIT The Board of Directors believe that among other reasons, the large number of outstanding shares of our Common Stockhave contributed to the difficulty with some business transactions , have contributed to a lack of investor and specialized fundinterest in the Company and has made it difficult to attract new investors, specialized funds and potential business candidates. As a result, the Board of Directors has proposed the Reverse Stock Split as one method to attract business and investor opportunities in the Company. We have no present understandings or agreements that will involve the issuance of capital stock apart from the license agreement with Psi-Tech Corporation which provides for the issuance of 20,000,000 post-split shares of Common Stock. However, we are engaged in negotiations with respect to transactions, including financings and acquisitions, reduction of debt, which could involve the issuance of capital stock. As of the date herein, there are no definitive agreements, letters of intent of memorandums of understanding with respect to any transactions, financings or acquisitions. When a company engages in a Reverse Stock Split, it substitutes one share of stock for a predetermined amount of shares of stock. It does not increase the market capitalization of the company. An example of a reverse split is the following. A company has 10,000,000 shares of common stock outstanding. Assume the market price is $.01 per share. Assume that the company declares a 1 for 5 reverse stock split. After the reverse split, that company will have 1/5 as many shares outstanding or 2,000,000 shares outstanding. The stock will have in theory a market price of $0.05. If an individual investor owned 10,000 shares of that company before the split at $.01 per share, he will own 2,000 shares at $.05 after the split. In either case, his stock will be worth $100. The shareholder is no better offbefore or after. Except that such company hopes that the higher stock price will make that company look better and thus the company will be a more attractive investor or merger or purchase target for potential business. There is no assurance that that company's stock will rise in price after a reverse split or that a suitable investor, merger or purchaser candidate will emerge. The Board of Directors believes that the Reverse Stock Split may improve the price level of our Common Stock and that the higher share price could help generate interest in the Company among investors and other business opportunities. However, the effect of the reverse split upon the market price for our Common Stock cannot be predicted, and the history of similar stock split combinations for companies in like circumstances is varied. There can be no assurance that the market price per share of our Common Stock after the reverse split will rise in proportion to the reduction in the number of shares of Common Stock outstanding resulting from the reverse split. The market price of our Common Stock may also be based on our performance and other factors, some of which may be unrelated to the number of shares outstanding. The reverse split will affect all of our stockholders uniformly and will not affect any stockholder's percentage ownership interests in the Company or proportionate voting power, except to the extent that the reverse split results in any of our stockholders owning a fractional share. All stockholders holding a fractional share shall be issued an additional share. The principal effect of the Reverse Stock Split will be that the number of shares of Common Stock issued and outstanding will be reduced from 9,586,662shares of Common Stock as of March 25, 2014 to approximately 273,047shares of Common Stock, $0.001 par value (depending on the number of fractional shares that are issued as any fractional shares will be rounded up). The Reverse Stock Split will affect the shares of common stock outstanding.The Reverse Split will not affect any convertible securities currently outstanding as such securities convert based on a net calculation related to stock price alone.The Reverse Stock Split will not affect the par value of our Common Stock. As a result, on the effective date of the Reverse Stock Split, the stated capital on our balance sheet attributable to our Common Stock will be reduced to less than the present amount, and the additional paid-in capital account shall be credited with the amount by which the stated capital is reduced. The per share net income or loss and net book value of our Common Stock will be increased because there will be fewer shares of our Common Stock outstanding. 5 The Reverse Stock Split will not change the proportionate equity interests of our stockholders, nor will the respective voting rights and other rights of stockholders be altered. The Common Stock issued pursuant to the Reverse Stock Split will remain fully paid and non-assessable. The Reverse Stock Split is not intended as, and will not have the effect of, a “going private transaction” covered by Rule 13e-3 under the Securities Exchange Act of 1934. We will continue to be subject to the periodic reporting requirements of the Securities Exchange Act of 1934. Stockholders should recognize that they will own fewer numbers of shares than they presently own (a number equal to the number of shares owned immediately prior to the filing of the certificate of amendment divided by 35). While we expect that the Reverse Stock Split will result in an increase in the potential market price of our Common Stock, there can be no assurance that the Reverse Stock Split will increase the potential market price of our Common Stock by a multiple equal to the exchange number or result in the permanent increase in any potential market price (which is dependent upon many factors, including our performance and prospects). Also, should the market price of our Common Stock decline, the percentage decline as an absolute number and as a percentage of our overall market capitalization may be greater than would pertain in the absence of a reverse split. Furthermore, the possibility exists that potential liquidity in the market price of our Common Stock could be adversely affected by the reduced number of shares that would be outstanding after the reverse split. In addition, the reverse split will increase the number of stockholders of the Company who own odd lots (less than 100 shares). Stockholders who hold odd lots typically will experience an increase in the cost of selling their shares, as well as possible greater difficulty in effecting such sales. Consequently, there can be no assurance that the reverse split will achieve the desired results that have been outlined above. SUMMARY OF REVERSE STOCK SPLIT Below is a brief summary of the Reverse Stock Split: The issued and outstanding Common Stock shall be reduced on the basis of one post-split share of the Common Stock for every 35 pre-split shares of the Common Stock outstanding. The consolidation shall not affect any rights, privileges or obligations with respect to the shares of the Common Stock existing prior to the consolidation. Stockholders of record of the Common Stock as of March 25, 2014 shall have their total shares reduced on the basis of one post-split share of Common Stock for every 35 pre-split shares outstanding. As a result of the reduction of the Common Stock, the pre-split total of issued and outstanding shares of 9,586,662shall be consolidated to a total of approximately 273,047issued and outstanding shares (depending on the number of fractional shares which will be rounded up).The Reverse Split of the Common Stock is expected to become effective after we file Articles of Amendment to our Articles of Incorporation (the “Effective Date”). Upon the Effective Date, the Company will notify FINRA and request an ex-dividend date. The Reverse Split will take place on the Effective Date without any action on the part of the holders of the Common Stock and without regard to current certificates representing shares of Common Stock being physically surrendered for certificates representing the number of shares of Common Stock each shareholder is entitled to receive as a result of the Reverse Split. New certificates of Common Stock will not be issued at this time. We do not have any provisions in our Articles, by laws, or employment or credit agreements to which we are party that have anti-takeover consequences. We do not currently have any plans to adopt anti-takeover provisions or enter into any arrangements or understandings that would have anti-takeover consequences. In certain circumstances, our management may issue additional shares to resist a third party takeover transaction, even if done at an above market premium and favored by a majority of independent shareholders. There are no adverse material consequences or any anti-takeover provisions in either our Articles of Incorporation or Bylaws that would be triggered as a consequence of the Reverse Split. The Articles of Incorporation or Bylaws do not address any consequence of the Reverse Split.See below for a discussion on the federal Income Tax consequences ofthe Reverse Split. BOARD AND SHAREHOLDER APPROVAL OF THE INCREASE IN AUTHORIZED SHARES OF COMMON STOCK On March 3, 2014, the Board of Directors andone share holder owning a majority of the voting power approved a resolution for an Increase in Authorized from Fifty Million (50,000,000) shares of Common Stock to Two hundred Million (200,000,000) shares of Common Stock, $0.001 par value, of the Company. 6 SUMMARY OF THE REDUCTION IN ISSUED AND OUSTANDING SHAREES The Board of Directors believe once again that the reasons for the Reverse Stock Split, among other reasons, the large number of outstanding shares of our Common Stock have contributed to the difficulty with some business transactions , have contributed to a lack of investor and specialized fundinterest in the Company and has made it difficult to attract new investors, specialized funds and potential business candidates.In support of these beliefs, the Board of Director and theholder of the majority of the voting shares increased the number of authorized Common Stock in order to provide the Board of Director greater latitude in completing transactions, including the issuance of shares of Common stock pursuant to the license agreementwith Psi-Tech Corporation. We have no present understandings or agreements that will involve the issuance of capital stock apart from the license agreement with Psi-Tech Corporation which provides for the issuance of 20,000,000 post-split shares of Common Stock. However, we are engaged in negotiations with respect to transactions, including financings and acquisitions, which could involve the issuance of capital stock. As of the date herein, there are no definitive agreements, letters of intent of memorandums of understanding with respect to any transactions, financings or acquisitions. BOARD AND SHAREHOLDER APPROVAL OF THE NAME CHANGE On March 3, 2014, the Board of Directors and one shareholder owning a majority of the voting power approved a resolution to change our name from Empirical Ventures, Inc. to Go-Page Corporation.The new name reflects the new business plan resulting from the license agreement with Psi-Tech Corporation. No Further Voting Required We are not seeking consent, authorizations, or proxies from you. The Nevada Revised Statutes and our bylaws provide that actions requiring a vote of the stockholders may be approved by written consent of the holders of outstanding shares of voting capital stock having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. The approval by at least a majority of the outstanding voting power of our voting securities is required to approve the increase in the authorized shares of common stock. Notice Pursuant to the Nevada Revised Statutes Pursuant to the Nevada Revised Statutes, we are required to provide prompt notice of the taking of corporate action by written consent to our stockholders who have not consented in writing to such action. This Information Statement serves as the notice required by the Nevada Revised Statutes. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. PROPOSALS BY SECURITY HOLDERS None. 7 DISSENTERS RIGHTS OF APPRAISAL None. “Company,” “our company,” “us,” “Go-Page” “we” and “our” refer to Go-Page Corporation, unless the context requires otherwise. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Information Statement contains certain forward-looking statements regarding management’s plans and objectives for future operations including plans and objectives relating to our planned marketing efforts and future economic performance. The forward-looking statements and associated risks set forth in the registration statement include or relate to, among other things, acceptance of our proposed services and the products we expect to market, our ability to establish a customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” disclosed in our filings with the Securities and Exchange CommissionIn light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in the Information Statement will in fact occur. The forward-looking statements herein are based on current expectations that involve a number of risks and uncertainties. Such forward-looking statements are based on assumptions described herein. The assumptions are based on judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Accordingly, although we believe that the assumptions underlying the forward-looking statements are reasonable, any such assumption could prove to be inaccurate and therefore there can be no assurance that the results contemplated in forward-looking statements will be realized. In addition,there are a number of other risks inherent in our business and operations which could cause our operating results to vary markedly and adversely from prior results or the results contemplated by the forward-looking statements. Management decisions, including budgeting, are subjective in many respects and periodic revisions must be made to reflect actual conditions and business developments, the impact of which may cause us to alter marketing, capital investment and other expenditures, which may also materially adversely affect our results of operations. In light of significant uncertainties inherent in the forward-looking information included in the registration statement, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Any statement in the registration statement that is not a statement of an historical fact constitutes a “forward-looking statement”. Further, when we use the words “may”, “expect”, “anticipate”, “plan”, “believe”, “seek”, “estimate”, “internal”, and similar words, we intend to identify statements and expressions that may be forward- looking statements. We believe it is important to communicate certain of our expectations to our investors. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions that could cause our future results to differ materially from those expressed in any forward-looking statements. Many factors are beyond our ability to control or predict. You are accordingly cautioned not to place undue reliance on such forward-looking statements. Important factors that may cause our actual results to differ from such forward-looking statements include, but are not limited to, the risks outlined under “Risk Factors” disclosed in our filings with the Securities and Exchange Commission. The reader is cautioned that our company does not have a policy of updating or revising forward-looking statements and thus the reader should not assume that silence by management of our company over time means that actual events are bearing out as estimated in such forward-looking statements. Corporate History and Business We are a development stage company. Originally our plan was to commercialize a travel and tourism management program and related software applications. We have since ceased development stages for our software application and infrastructure build out due to the obsolescence and being cost prohibitive of the initial software application and have not as yet engaged in revenue producing activities. We are currently seeking new business opportunities and have earned no revenues to date. 8 Corporate Background Empirical Ventures, Inc. is a corporation formed under the laws of the State of Nevada on April 14, 2004, whose principal executive offices are located in Bellevue Washington.Originally, our principal business was the further development, and future production, marketing and sales via the Internet of a software product called Darrwin. We are currently seeking new business opportunities and have earned no revenues to date. Recent Corporate Developments Subsequent to December 31, 2013 On November 28, 2013 we entered into a Memorandum of Understanding with Pstech Corporation to obtain an exclusive license for the use of Psitech's proprietary Mobile Marketing Platform called Go-Page, in North America. On February 11, 2014, the Company entered into an exclusive license agreement with PsiTech Corporation and on March 6, 2014 entered into an amended license agreement with Psitech for the use of Psitech's proprietary Mobile Marketing Platformcalled Go-Page, in North America.In consideration of the licenses granted and other undertakings by Licensor hereunder, Licensee shall pay Licensor a License Fee in the amount of two hundred thousand dollars ($200,000) and 20,000,000 restricted common shares(“License Fee”).The License Fee shall be due and payable as follows: $50,000 upon signing the Memorandum of Understanding (“MOU”) between the Parties (provided, however, that Licensor hereby acknowledges receipt of this portion of the License Fee);$50,000 upon signing of theLicense Agreement; and$100,000 upon on or before March 28, 2014. To date, we have paid $100,000 of these obligations. The License Fees are non-cancellable and non-refundable. In addition to the License Fee payable in accordance with, Licensee shall pay a royalty (“Royalty”) to Licensor according to the following schedule (“Royalty Schedule”): Subscribers Royalty Payable as Percentage of Gross Revenue 0 – 5000 6.25% 5001 – 7500 6.75% 7501 – 10,000 7.00% 10,001 – 15,000 8.00% 15,001 – 20,000 8.50% 20,001 – 25,000 9.25% 25,001+ 9.75% Reports and Payment Not later than the fifteenth (15th) calendar day of each calendar quarter (or the first business day thereafter), Licensee shall deliver to Licensor (i) a report accurately showing Gross Revenues of the Licensee for the previous quarter, the number of Subscribers on the last day of such previous quarter and the amount of Royalties due thereon, and (ii) payment of the Royalties payable for such previous quarterly based on the Subscriber information as reflected in the report.All payments under this Agreement shall be made in US dollars. The License Agreement contains customary representations and warranties and pre and post-closing covenants of each party and customary closing conditions. Breaches of the representations and warranties will be subject to customary indemnification provisions, subject to specified aggregate limits of liability. The foregoing summary description of the terms of the License Agreement may not contain all information that is of interest to the reader. For further information regarding the terms and conditions of the License Agreement, this reference is made to such agreement, which is filed as Exhibit 10.1to the quarterly report on Form 10-Q for the period ended December 31, 2013 and is incorporated herein by this reference. 9 About Go-Page The following information has been provided by PsiTech Corporation (“PsiTech”). PsiTech management has extensive experience in developing in cloud computing technologies, and has gained a deep understanding working with a wide range of enterprises and small businesses to understand the technological marketing needs and challenges they face. PsiTech found that that the average small business owner values and budgets for advertising and promotions through direct mail, media, yellow page listings and that most had a personal social listing but not any kind of online business presence because they do not have either the time or the technical skills to build and manage a website. Go-Page is a mobile device friendly page that displays specifically for small screens. Owners of the website administer their go-page ongopage.com(which website is expressly not incorporated by reference to this filing) to their liking, where they can offer daily deals coupons and incentives. Go-Page provides business analytics to track and offer statistical and retail data so that the website owner doesn't have to. It is an enhancement offering to their customers, analogous to a Facebook or Twitter link. Facebook feeds them social status, Go-Page will feed them relevant locale-data. It appears that today’s consumers are becoming more present-centered, they are very interested in immediate gratification, and are focused on what is going to benefit themrightnow. Mobile applicationsrequire a completely different approach, as it is a completely new format of spatially and contextually driven communications – a new marketing language, serving relevant, congruent information to consumers based on where they are and what they’re doing. Consumers are looking for specific information or are making quick-decision purchases. Mobile sites and landing pages must provide simple and direct-response functionality — such as click-to-call features and only the most relevant information Effective mobile optimization of websites and “responsive” design, is more than shrinking a webpage down to the size of a smartphone screen. Consumers have an intimate and personal relationship with their devices. People are on the go, the structure of information needs to be entirely different with new properties for maximum user experience. Contextual relevance:The communication should be relevant to the place and the intended user response has to be appropriate given what the individual is likely doing in that place. Communications should be simple, elegant and navigable at a glance. The communication should promote immediate consumer action. The goal is to reduce consumer friction to have the consumer do something of value to them right now, up to and including making a purchase…now. Many of PsiTech's clients have inquired about PsiTechbuilding a website for them so they could take advantage of online marketing programs like the daily deal offered by companies like Groupon. They were in need of a website but the process discouraged them; they informed PsiTech that they found that building a website through an online companieswas often too complicated, expensive and confusing. PsiTech has also discovered that the clients that did have websites were frustrated with their sites being outdated, no contact info, no social links, no special deal promotion capability, andno understanding of mobile optimization. We recognized the need in the market and set out to create a “hub” webpage that had all their essential information in one page for SMB’s to connect with customers and promote their business online. As online purchases and mobile purchases via tablets and smart-phones increase, SMB survival depends on being visible and found. Empirical's management believes that Go-Pageis a new way to create a dynamic online web-presence to promote and increase sales for your business. Go-Page is all about making webpage building a simple and enjoyable experience, accessible for everyone. Users don’t need to deal with HTML coding or any of the technical aspects of hooking up the site to a domain and hosting. Go-Page is an affordable, easy-to-use, accessible and secure cloud-based web portal that provides SMBs (Server Message Block) with the power to develop and maintain professionally designed webpages or “Go-Pages”. Go-Pages are search engine optimized (SEO) – visibility; and formatted for computers, smartphones and tablets – mobility.Server Message Blockoperates as anapplication-layer network protocolmainly used for providingshared accesstofiles,printers,serial ports, and miscellaneous communications between nodes on a network. It also provides an authenticatedinter-process communicationmechanism. 10 The Business Opportunity How people find, gather and sort information has radically evolved in the last few years and is constantly changing. Almost all consumers now use online media when researching products or services in their local area. The numbers of media sources consumers are using when shopping for products and services in their local area continue to grow. Yet, despite changes in consumer behavior only half of all small businesses have their own website and less than a quarter of those who do have social media links.Why? Management believes that there are two primary reasons for the current state.First is cost, measured in time and money; many small businesses simply cannot afford the high costs associated with the development and maintenance of their website.Secondly, many small and medium businesses do not have the internal skill set or aptitude to build and update a basic webpage.In order to grow, small and medium enterprise has a critical need to market their offerings to existing to current and prospective customers in a cost effective, efficient manner. Traditional print advertising is costly and not as effective as it once was. A strong online presence is a must in today’s highly competitive online marketplace. Without a visible, accessible webpage, small business risks losing customers to big business and more business savvy competitors. Intellectual Property To date, we have not been granted any patents, trademarks, franchises, concessions or labor contracts at this time, however, we are preparing applications for trademarks in Canada and the United States and in the future other jurisdictions, and have no assurance of our ability to continue to use such names in association with the sale of our products and services. In the future we will enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties and control access to software, documentation and other proprietary information and intend to apply for other protections in the form of patents and copyrights if applicable. Failure to provide adequate protection our proprietary rights could expose us to infringement of our rights by other parties and could offer similar services, significantly harming our competitive position and decreasing our revenues. Government Regulation We currently do not require approval of any government to offer our products and services. We do not expect that there will be any governmental regulations on our business. We will voluntarily refuse to accept orders from the following countries: Afghanistan, Angola, Cuba, Democratic People's Republic of Korea [North Korea], Eritrea, Federal Republic of Yugoslavia [Serbia and Montenegro], Iran, Iraq, Liberia, Libya, Myanmar [Burma], Rwanda, Sierra Leone, Syria, and Sudan. We expect no costs or effects of compliance of federal, state and local environmental laws on our business. 11 We anticipate that we will incur over the next twelve months the following expenses: Type Amount Percent Salaries 119,030 4% Professional services (Agent Commissions) 434,410 16% (IT development) 85,572 3% Hardware and equipment 29,200 1% Professional services (Public company expenses) 80,000 3% (lawyers and accountants) 35,850 1% Programming IT development 47,632 2% Office, rent and expenses 7,168 0% Travel expenses 40,250 1% Government Fees (Corporate Tax provision) 734,503 27% Business Development fees 168,092 6% Servers and bandwidth 137,387 5% Bank fees and interest 163,720 6% Administration 476,167 17% Marketing and Advertisement 179,716 7% Total 2,738,696 100% MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION Management's Discussion and Analysis of Financial Condition is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. When preparing our financial statements, we make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, along with the amounts of revenues and expenses during the reported period. Significant estimates include, but are not limited to, the estimated useful lives of property and equipment and website development costs. Actual results could differ from those estimates. 12 RESULTS OF OPERATIONS Working Capital December 31, June30, Current Assets $ $ 0 Current Liabilities $ $ Working Capital Deficit $ $ ) Cash Flows SIX MONTH Period Ended December 31, SIX MONTH Period Ended December 31, Cash Flows used in Operating Activities $ $ Cash Flows used in Investing Activities $ $ - Cash Flows provided by Financing Activities $ $ - NetIncrease (Decrease)in Cash During Period $ $ (8 ) As of December 31, 2013, we had cash on hand of $267,250. Since our inception, we have used our common stock and promissory notes to raise money for our operations. We have not attained profitable operations and are dependent upon obtaining financing to pursue our plan of operation. Operating Revenues We have not generated any revenues since inception. Operating Expenses and Net Loss Operating expenses for the three month ended December 31, 2013 was $17,000 compared with $0 for the three month ended December 31, 2012. The increase in operating expenditures was a result of the Company's increase in funding to settle their obligations. Operating expenses for the six month ended December 31, 2013 was $17,000 compared with $8 for the six months ended December 31, 2012. The increase in operating expenditures was attributed to the Company's increase in funding to settle their obligations. Net loss for the three month period ended December 31, 2013 was $17,000 compared with $0 for the period ended December 31, 2012. The overall increase in net loss of $67,000 was attributed to the Company's increase in funding to settle their obligations. Net loss for the six month period ended December 31, 2013 was $17,000 compared with $8 for the period ended December 31, 2012. The overall increase in net loss of $66,992 was attributed to the Company's increase in funding to settle their obligations. 13 Liquidity and Capital Resources As at December 31, 2013, the Company’s cash balance was $267,250 As at December 31, 2013, the Company had total liabilities of $433,866. As at December 31, 2013, the Company had a working capital deficit of$(116,616) Cashflow from Operating Activities During the six month period ended December 31, 2013, the Company used $17,000 of cash for operating activities compared with $0 or the three month ended December 31, 2012. Cashflow from Investing Activities During the six month period ended December 31, 2013 and 2012, the Company paid $50,000 and $0 in investing activities. Cashflow from Financing Activities During the six month period ended December 31, 2013, the Company has net cash received of $334,250 from financing activities compared, with $0 in financing activities for the same period in 2012. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive activities. For these reasons, our auditors stated in their report for the year ended December 31, 2013 that they have substantial doubt that we will be able to continue as a going concern without further financing. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders. There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund any future business opportunities. Critical Accounting Policies We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in the notes to the audited financial statements included in this Annual Report. 14 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes for the reporting period. Significant areas requiring the use of management estimates relate to the valuation of its business. Development Stage Enterprise Our financial statements are prepared using the accrual method of accounting. We are a development stage company as we devote substantially all of our efforts to acquiring and developing businesses. Until such business are acquired and developed, we will continue to prepare our financial statements and related disclosures in accordance with entities in the development stage. Recently Issued Accounting Pronouncements We donot expect the adoption of any recent accounting pronouncements to have a material impact on its financial statements. Contractual Obligations We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. MARKET FOR THE COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock had been originally quoted on the OTC Bulletin Board on July 28, 2008 under the symbol “EMLV" and since on the Pink Sheets, commenced March 26, 2010 under the symbol "EMLV". The following table sets forth the high and low bid prices for our Common Stock per quarter as reported by the OTCBB for the quarterly periods indicated below based on our fiscal year end of June 30, 2013. These prices represent quotations between dealers without adjustment for retail mark-up, markdown or commission and may not represent actual transactions. Fiscal Quarter High Low First Quarter (July 1, 2012– September 30, 2012) $
